Title: From George Washington to Lieutenant Colonel Jeremiah Olney, 21 July 1778
From: Washington, George
To: Olney, Jeremiah


          
            Sir
            Head Quarters White plains 21st July 1778
          
          You are immediately to march with Colo. Angells Regt to Providence by the Rout above
              mentioned. The Regt is still to be annexed to a
            Brigade which will be formed under the command of Genl Varnum, under whose command you
            are to put yourself if you meet with him upon the march. You are to use every possible endeavour to prevent your men from stragling or
            committing any kind of hurt or waste to the persons or properties of the Inhabitants. I
            am &c.
        